Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-218 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group 1, claims 1-44 and 49 in part, drawn to an antibody that binds to T Cell Receptor Gamma Variable 9 (TRGV9), wherein the antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL); classified, for example, C07K 16/2809.

Group 2, claims 45-48 and 49 in part, drawn to a nucleic acid encoding the antibody of any one of claims 1 to 44; classified, for example, C07K 16/2809.

Group 3, claim 50, drawn to a method of producing the pharmaceutical composition of claim 49, comprising combining the antibody with a pharmaceutically acceptable carrier to obtain the pharmaceutical composition; classified, for example, A61K 38/1709.

Group 4, claims 51-52, drawn to a method of activating a γδ T cell expressing TRGV9, comprising contacting the γδ T cell with the antibody of any one of claims 1 to 44; classified, for example, A61K 38/1709.

Group 5, claims 53-111, drawn to a bispecific antibody comprising: (a) a first binding domain that binds to TRGV9, and (b) a second binding domain that binds to a second target that is not TRGV9; classified, for example, C07K 16/2866.

Group 6, claim 112, drawn to a method of directing a γδ T cell expressing TRGV9 to a cancer cell, the method comprising contacting the γδ T cell with the bispecific antibody of any one of claims 53 to 110, wherein the contacting directs the γδ T cell to the cancer cell; classified, for example, A61K 38/1709.

Group 7, claims 113-114, drawn to a method of inhibiting growth or proliferation of cancer cells expressing a cancer antigen on the cell surface, the method comprising contacting the cancer cells with the bispecific antibody of any one of claims 53 to 110, wherein contacting the cancer cells with the pharmaceutical composition inhibits growth or proliferation of the cancer cells; classified, for example, A61K 38/1709.

Group 8, claims 115-117, drawn to a method for eliminating cancer cells in a subject, comprising administering an effective amount of the bispecific antibody of any one of claims 53 to 110 to the subject; classified, for example, A61K 38/1709.

Group 9, claim 118, drawn to a method of activating a γδ T cell expressing TRGV9, comprising contacting the γδ T cell with the bispecific antibody of any one of claims 53 to 110; classified, for example, C07K 16/2866.

Group 10, claims 119-138, drawn to an isolated TRGV9 bispecific antibody or antigen binding fragment thereof; classified, for example, C07K 16/2866.

Group 11, claim 139, drawn to an isolated γδ T cell bispecific antibody or antigen binding fragment thereof, the isolated γδ T cell bispecific antibody or antigen binding fragment thereof comprising: a). a HC1; b). a HC2; c). aLC1; and d). a LC2, wherein HC1 is associated with LC1 and HC2 is associated with LC2, wherein HC1 and LC1 form a binding site for a first antigen on a γδ T cell, and wherein HC2 and LC2 form a binding site for a second antigen; classified, for example, C07K 16/2866.

Group 12, claim 140, drawn to a bispecific antibody comprising: a first means capable of specifically binding a T cell receptor gamma chain; and a second means capable of specifically binding a target molecule that is not a T cell receptor gamma chain; classified, for example, C07K 16/2866.

Group 13, claims 141-142, drawn to a process for making a molecule capable of specifically binding to more than one target molecule, the molecule comprising: a step for performing a function of obtaining an oligopeptide or polypeptide capable of binding to a T cell receptor gamma chain; a step for performing a function of obtaining an oligopeptide or polypeptide capable of binding to a target; and a step for performing a function of providing a molecule capable of specifically binding to a T cell receptor gamma chain and a target molecule; classified, for example, A61K 38/1709.

Group 14, claims 143-161, drawn to an isolated anti-TRGV9/anti-CD123 bispecific antibody or antigen binding fragment thereof; classified, for example, C07K 16/2866.

Group 15, claim 162, drawn to a method of making the isolated anti-TRGV9/anti-CD123 bispecific antibody or antigen binding fragment thereof any one of claims 143 to 161, the method comprising culturing a cell comprising a nucleic acid encoding the anti- TRGV9/anti-CD123 bispecific antibody or antigen binding fragment thereof under conditions to produce the bispecific antibody or antigen binding fragment thereof and recovering the bispecific antibody or antigen binding fragment thereof; classified, for example, A61K 38/1709.

Group 16, claims 163-179, drawn to an isolated TRGV9 bispecific antibody or antigen epitope binding fragment thereof, wherein the isolated TRGV9 bispecific antibody or antigen epitope binding fragment thereof comprises a binding site for a first antigen and a binding site for a second antigen, wherein the binding site for the first antigen binds a TRGV9 epitope on a γδ T cell and the binding site for the second antigen binds an epitope of the second antigen on a surface of a target cell, and the binding of the TRGV9 epitope on the γδ T cell and the binding of the second antigen epitope on the target cell results in the killing of the target cell; classified, for example, C07K 16/2866.

Group 17, claim 180, drawn to an isolated γδ T cell bispecific antibody or antigen binding fragment thereof, wherein the isolated γδ T cell bispecific antibody or antigen binding fragment thereof comprises a binding site for a first antigen epitope and a binding site for a second antigen epitope, wherein the binding site for the first antigen epitope binds a first antigen on a γδ T cell and the binding site for the second antigen epitope binds the second antigen epitope on a surface of a target cell, and the binding of the first antigen epitope on the γδ T cell and the binding of the second antigen epitope on the target cell results in the killing of the target cell; classified, for example, C07K 16/2866.

Group 18, claims 181-203, drawn to an isolated nucleic acid encoding a TRGV9 bispecific antibody or antigen binding fragment thereof; classified, for example, C07K 16/2866.

Group 19, claims 204-212, drawn to a pharmaceutical composition comprising an isolated TRGV9 bispecific antibody or antigen binding fragment thereof; classified, for example, C07K 16/2866.

Group 20, claim 213, drawn to a method of directing a Vγ9-expressing γδ T cell to a cancer cell, the method comprising contacting a Vγ9-expressing γδ T cell with the pharmaceutical composition of any one of claims 204 to 212, wherein contacting the Vγ9- expressing γδ T cell with the pharmaceutical composition directs the Vγ9- expressing γδ T cell to a cancer cell; classified, for example, A61K 38/1709.

Group 21, claims 214-215, drawn to a method of inhibiting growth or proliferation of cancer cells expressing a cancer antigen on the cell surface, the method comprising contacting the cancer cells with the pharmaceutical composition of any one of claims 204 to 212, wherein contacting the cancer cells with the pharmaceutical composition inhibits growth or proliferation of the cancer cells; classified, for example, A61K 38/1709.

Group 22, claim 216, drawn to a method for treating a cancer in a subject in need thereof, the method comprising: a. identifying a subject in need of cancer treatment; and b. administering to the subject in need thereof the pharmaceutical composition of any one of claims 204 to 212, wherein administering the pharmaceutical composition to the subject in need thereof treats the cancer in the subject; classified, for example, A61K 38/1709.

Group 23, claim 217, drawn to a method of activating a Vγ9-expressing γδ T cell, the method comprising contacting the Vγ9-expressing y6 T cell with the pharmaceutical composition of any one of claims 204 to 212, wherein contacting the Vy9-expressing y6 T cell with the pharmaceutical composition results in an increase in CD69, CD25, and/or Granzyme B expression as compared to a control Vγ9-expressing γδ T cell; classified, for example, A61K 38/1709.

Group 24, claim 218, drawn to a method of producing the pharmaceutical composition of any one of claims 204 to 212, the method comprising combining the bispecific antibody or antigen binding fragment thereof with a pharmaceutically acceptable carrier to obtain the pharmaceutical composition; classified, for example, A61K 38/1709.

4.	The inventions are distinct, each from the other because of the following reasons:
Inventions of Group 1 and Group 4 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the antibody of the Group 1 can be used to purify a protein to which the antibody binds.
Inventions of Group 5 and Groups 6-9 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the antibody of the Group 5 can be used to purify a protein to which the antibody binds.
Inventions of Group 19 and Groups 20-24 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the antibody of the Group 19 can be used to purify a protein to which the antibody binds.
Inventions of Groups 1, 5, 10-12, 14, 16-17, 19 and Groups 2, 18 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct in that the antibody of the Groups 1, 5, 10-12, 14, 16-17, 19, the nucleotide molecule of the Groups 2, 18, are structurally and functionally distinct molecules with different activities and functions, which are produced by distinct processes.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions, Groups 3-4, 6-9, 13, 15 and 20-24 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct in that they have different objectives, method steps, and criteria for success. In particular Group 3 is drawn to a method of producing the pharmaceutical composition of claim 49, Group 4 is drawn to a method of activating a γδ T cell expressing TRGV9, comprising contacting the γδ T cell with the antibody of any one of claims 1 to 44, Group 6 is drawn to a method of directing a γδ T cell expressing TRGV9 to a cancer cell, the method comprising contacting the γδ T cell with the bispecific antibody of any one of claims 53 to 110, Group 7 is drawn to a method of inhibiting growth or proliferation of cancer cells expressing a cancer antigen on the cell surface, Group 8 is drawn to a method for eliminating cancer cells in a subject, comprising administering an effective amount of the bispecific antibody of any one of claims 53 to 110 to the subject, Group 9 is drawn to a method of activating a γδ T cell expressing TRGV9, comprising contacting the γδ T cell with the bispecific antibody of any one of claims 53 to 110, Group 13 is drawn to a process for making a molecule capable of specifically binding to more than one target molecule, Group 15 is drawn to a method of making the isolated anti-TRGV9/anti-CD123 bispecific antibody or antigen binding fragment thereof any one of claims 143 to 161, Group 20 is drawn to a method of directing a Vγ9-expressing γδ T cell to a cancer cell, Group 21 is drawn to a method of inhibiting growth or proliferation of cancer cells expressing a cancer antigen on the cell surface, Group 22 is drawn to a method for treating a cancer in a subject in need thereof, Group 23 is drawn a method of activating a Vγ9-expressing γδ T cell, while Group 24 is drawn a method of producing the pharmaceutical composition of any one of claims 204 to 212. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

7.	This application contains claims generic to the following disclosed patentably distinct species of the inventions of Groups 1, 5, 10, 14, 16 and 18-19: 

Group 1:
This application contains claims directed to the following patentably distinct species of antibody. Applicant is required to select one species of antibody recited in claims 1-37.

Group 5:
This application contains claims directed to the following patentably distinct species of bispecific antibody. Applicant is required to select one species of bispecific antibody recited in claims 54-97.

Group 10:
This application contains claims directed to the following patentably distinct species of TRGV9 bispecific antibody. Applicant is required to select one species of TRGV9 bispecific antibody recited in claims 119-121.

Group 14:
This application contains claims directed to the following patentably distinct species of anti-TRGV9/anti-CD123 bispecific antibody. Applicant is required to select one species of anti-TRGV9/anti-CD123 bispecific antibody recited in claims 143-147.

Group 16:
This application contains claims directed to the following patentably distinct species of TRGV9 bispecific antibody. Applicant is required to select one species of TRGV9 bispecific antibody recited in claims 163-170.

Group 18:
This application contains claims directed to the following patentably distinct species of TRGV9 bispecific antibody. Applicant is required to select one species of TRGV9 bispecific antibody recited in claims 181-183.

Group 19:
This application contains claims directed to the following patentably distinct species of TRGV9 bispecific antibody. Applicant is required to select one species of TRGV9 bispecific antibody recited in claims 204-206.

8.	The species are independent or distinct because each species is a materially and manipulatively distinct process comprising the use of structurally and/or functionally different products. In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Because each antibody, or bispecific antibody is structurally and/or functionally different from the others, each different species of any of the inventions of Groups 1, 5, 10, 14, 16 and 18-19 is a materially and manipulatively different process. In addition, these species are not obvious variants of each other based on the current record.  Accordingly, the examination of claims directed to any one species of invention would require a unique search that is not required for examination of any of the other species of invention, because the search of any one member of antibody, or bispecific antibody will not provide adequate information regarding any other. Moreover, the search necessary to examine claims directed to any one species of invention is not the same, nor is it coextensive with the search necessary to examine claims directed to any other.  Since having to perform more than one search would constitute a serious burden, it is proper to restrict these species of invention and require Applicant to elect only one.  See MPEP § 809.  

9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

10.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

11.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN XIAO/
Primary Examiner, Art Unit 1642